Citation Nr: 1115283	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In May 2008, the Board denied service connection for hepatitis C.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 order, the Court vacated the Board's May 2008 decision and remanded the matter to the Board for action consistent with the April 2009 Court order.

In June 2009, the Board remanded the present matter for additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's previous remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's hepatitis C.  The examiner was specifically requested to provide an opinion on whether the Veteran's hepatitis C was etiologically related to his period of service, to include from inoculations administered through jet injector air guns or tattoos.  It was noted in the remand that the record shows that the Veteran obtained tattoos while in service.  The examiner was to consider the Veteran's lay testimony regarding having been inoculated with a contaminated needle in service and any post-service risk factors.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2009.  The examiner reported that the Veteran had a tattoo after service.  The examiner also reported that the Veteran was immunized with an air gun in 1979 and that the person in front of him had a new type of hepatitis.  Following a review of the claims file, the examiner listed the Veteran's risk factors that may have caused his hepatitis C as tattoos reportedly received after service, air gun immunization during service, and being incarcerated.  The examiner opined that the most likely cause of the Veteran's hepatitis C would be tattoos, which were reportedly received after service.  The examiner stated that there have been no confirmed cases of hepatitis C from air gun immunizations.  In addition, the examiner found that there was no evidence of manifestation of hepatitis C upon review of the service treatment records and stated that it would be impossible to pinpoint an exact year of transmission with the reported risk factors or to say that it was possibly contracted during service.  The examiner explained that tattoos were noted during 1980 and 1981 physicals, but were not noted during the 1979 entry physical and it would be difficult to say that tattoos were not present upon entry into active duty as the tattoos may not have been noted since they were small and home made tattoos on both hands.  

The Board finds that another examination is necessary in this case.  The examiner stated generally that there were no confirmed cases of hepatitis C from air gun immunizations.  No opinion was provided about the Veteran's specific case regarding whether he was exposed to hepatitis C via the jet injector inoculation during service and the Veteran's statements regarding having been inoculated with a contaminated needle in service were not clearly considered.  Furthermore, no support for the examiner's statement that there were no confirmed cases of hepatitis C from such inoculations was provided such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Regarding the examiner's findings relating to the Veteran's tattoos, the examiner based the opinion that the Veteran's hepatitis C was not related to service on finding that it was difficult to determine if the Veteran had the tattoos done while in service.  However, the Board specifically noted that the Veteran obtained tattoos during service.  The Veteran's history of post-service tattoos was not clearly described; it is unclear whether the Veteran reported having acquired tattoos after service or the examiner assumed as much.  As such, another opinion should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hepatitis C.  The claims file must be made available to the examiner prior to the examination.  

The examiner should ask the Veteran about his tattoos; specifically, when they were acquired.  

Based on various possible means of exposure to hepatitis C both generally and in this case (including the Veteran's reported history of tattoos), and the clinical progress of this Veteran's disease, the examiner should address the following: 

Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's hepatitis C is etiologically related to his period of service, to include from inoculations administered through jet injector air guns or tattoos?  In answering this question, the examiner should consider the Veteran's lay testimony regarding having been inoculated with a contaminated needle in service and the tattoos that the Veteran obtained during service.  

The examiner should also address post-service risk factors and describe the reported post-service tattoos and when they were obtained.  The examiner should discuss whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge from service to the initial diagnosis has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted during military service.

A complete rationale for any opinion must be provided.

2.  Thereafter, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


